Citation Nr: 9924527	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-43 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a digestive system 
disorder.  

2.  Entitlement to a disability rating for dermatitis, in 
excess of the currently assigned 10 percent disability 
rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to January 
1974 and retired in August 1994 after continuous active duty 
from March 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), 
which, in pertinent part, granted service connection for 
dermatitis which was rated 0 percent disabling, effective 
September 1, 1994, the day following the veteran's retirement 
from service.  That rating decision also determined that a 
claim for service connection for a digestive system disorder 
was not well grounded.  The appealed rating decision was 
based on an original claim for compensation.  

The appealed rating decision also granted service connection 
for chondromalacia patella of the left knee, with 
degenerative changes and asthma, each of which was rated 10 
percent disabling, and for residuals of a left thumb 
fracture, tinnitus, hearing loss, dermatitis, 
arteriosclerosis and patellofemoral pain syndrome, with 
degenerative changes of the right knee, each of which was 
rated 0 percent disabling.  

The veteran submitted a notice of disagreement with the 
determination that the claim for service connection for a 
digestive system disorder was not well grounded and with the 
ratings assigned for the tinnitus and dermatitis.  In June 
1996, he requested reevaluation for the assigned ratings for 
each of his knee disorders and asthma.  

A September 23, 1996 rating decision, in pertinent part, 
continued the determination that the claim for service 
connection for a digestive system disorder was not well 
grounded and the ratings assigned for the tinnitus and 
dermatitis as well as the ratings assigned for asthma and the 
knee disorders.  The veteran was notified of this rating 
decision by letter dated September 24, 1996.

In his substantive appeal which was dated on September 20, 
1996, the veteran continued to express disagreement with the 
ratings assigned for the tinnitus and dermatitis and the 
determination that the claim for service connection for a 
digestive system disorder was not well grounded.  In 
addition, he expressed disagreement with the 10 percent 
ratings assigned for the left knee disorder and asthma.  He 
also disagreed with the 0 percent rating assigned for "MY 
CONDITION OF THE SKELETAL SYSTEM," apparently referring to 
his June 1996 claim.  From this chronology of events, it 
appears that the veteran's disagreement with the ratings 
assigned for his knee disabilities and asthma, as expressed 
on his September 20, 1996, substantive appeal regarding the 
tinnitus, dermatitis and digestive disorder issues, was with 
the fact that the RO had not yet adjudicated his claim.  The 
veteran was advised, several days later, of the September 23, 
1996, rating determation regarding the knee and asthma 
issues, and the record does not indicate that he subsequently 
initiated an appeal with regard to these issues.  

In November 1998, the RO advised the veteran that the only 
issues on appeal were the zero percent ratings assigned for 
the tinnitus and dermatitis and the denial of service 
connection for a digestive system disorder.  

A December 1998 rating decision rated asthma as 30 percent 
disabling, and rated patellofemoral pain syndrome, with 
degenerative changes of the right knee and tinnitus and 
dermatitis, each as 10 percent disabling, effective September 
1, 1994.  The 10 percent rating for chondromalacia patella of 
the left knee, with degenerative changes was continued.  
Neither the veteran nor his representative has subsequently 
expressed disagreement with that decision.  Accordingly, the 
Board will not consider the assigned ratings for each of his 
knee disorders and asthma.  

In his substantive appeal, the veteran stated that he was 
seeking a higher, compensable, rating for tinnitus.  On a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and the claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1993).  

The veteran has been granted a 10 percent disability rating 
for tinnitus, effective September 1, 1994, the day following 
retirement.  10 percent is the maximum schedular rating for 
persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998). 
Because the question of an extraschedular rating is a 
component of the claim for an increased rating, the Board has 
considered the issue and concludes that referral for an 
extraschedular rating is not warranted.  Floyd v. Brown, 9 
Vet.App. 88, 95 (1996).  There is no competent, probative 
evidence that that the tinnitus presents such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards, which are the criteria for 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  Therefore, the Board concludes that 
the claim for an increased rating for tinnitus does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1).  Since the veteran is presently receiving the 
maximum schedular rating for tinnitus, the Board considers 
that the appeal for an increased rating has been satisfied by 
a full grant of benefits and will not consider that issue.  
The Board notes that following the grant, no further motion 
on this issue was made by the veteran or representative, 
including at the February 1999 hearing.  

Therefore, the Board will limit its consideration to service 
connection for a digestive system disorder and an increased 
rating for dermatitis.  The issue of entitlement to an 
increased rating for dermatitis will be addressed in the 
REMAND section of this decision.  


FINDING OF FACT

There is no competent evidence of a currently disabling 
digestive system disorder.  


CONCLUSION OF LAW

The claim for service connection for a digestive system 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A March 1976 service entry examination report shows the 
veteran had a normal abdomen and viscera.  In October 1981, 
he was seen for complaints of an upset stomach, for the prior 
12 hours.  The abdomen was normal with negative rebound.  
Gaviscon was prescribed.  May 1982 and October 1987 periodic 
examination reports show normal abdomen and viscera.  In 
March 1991, he was seen for complaints of asthma/cold.  
Examination, in pertinent part, found his abdomen to be 
benign.  In December 1992, he was seen for complaints of 
congestion and body aches.  On examination there was 
discomfort with inward palpation of the abdomen without 
rebound tenderness and no rigidity.  In February 1993, he 
reported having nausea and diarrhea the prior week with an 
upper respiratory infection.  Examination, in pertinent part, 
found his abdomen to be benign with no hepatosplenomegaly 
felt.  During a June 1994 retirement examination, he reported 
that he had pyrosis which had been treated with antacids for 
two years.  His abdomen and viscera were reported to be 
normal.  

Outpatient treatment records from the El Paso VA clinic show 
that the veteran was seen for a rash in January 1995.  He 
reported having diarrhea when seen for a cold in February 
1995.  He was seen at the El Paso VA outpatient clinic in 
July 1995 requesting medication for abdominal pain.  It was 
recorded that he had a history of gastritis, apparently 
secondary to Motrin which he had taken for years.  An 
examination was not done.  An upper gastrointestinal series 
X-ray study made in July 1995 was interpreted as being 
normal, except for mild gastro-esophageal reflux.  It was 
reported that there was no evidence of a hiatal hernia, 
peptic ulcer disease or other abnormality.  In August 1995, 
it was noted that he had symptoms of reflux; it was noted 
that the July 1995 upper gastrointestinal series X-ray study 
had shown reflux.  The assessment was reflux esophagitis.  In 
December 1995, he was seen for complaints of a rash and was 
again seen 2 weeks later.  At that time, it was recorded that 
Zantac had helped the gastro-esophageal reflux symptoms.  In 
May 1996, it was recorded that he had been taking Zantac for 
8 months for gastro-esophageal reflux disease.  In June 1996, 
he was seen for asthma; examination found his abdomen to be 
soft and nontender.  

During a January 1997 VA stomach examination, the veteran 
reported having about four episodes of nausea and vomiting 
and episodic abdominal pain in the prior twelve months with 
pyrosis occurring about twice per week.  Examination of the 
abdomen revealed mild tenderness in the epigastric area to 
palpation, with no organomegaly or masses.  Bowel sounds were 
normal.  An esophogram was negative and upper 
gastrointestinal series X-rays were normal.  The diagnosis 
was pyrosis with epigastric abdominal pain, recurrent, 
etiology undetermined.  It was reported that a hiatal hernia 
was not found on examination.  Other diagnoses were 
hyperlipidemia and SGPT liver enzyme high, etiology 
undetermined.  

At a hearing before a member of the Board in February 1999, 
the veteran testified that he developed digestive system 
problems three to five years before he retired, but thought 
it was just gas.  He first had it evaluated in late-1993 or 
early 1994.  He was given Zantac.  Hearing transcript at 5.  
He stated that, after service, he was first treated in 1995, 
but he couldn't remember when.  Id. at 6.  He said that he 
had had blood in his stools, probably in 1992.  Id. at 7.  He 
reported that, about a month before, when he was being 
examined for asthma, he bent forward and a "big old ball" 
popped up in his chest area.  He said that the doctor told 
him that it was a hernia.  Id. at 7-8.  

In response to questions, he said that his treating physician 
had called his condition acid reflux and that 
gastroesophageal reflux had been diagnosed while he was on 
active duty.  Id. at 8-9.  He also said that initially his 
condition had been considered temporary, so they gave him 
Zantac.  He went back several months later and was given 
Zantac again.  "[T]hat was it" until his VA physician told 
him that he had an acid reflux problem or a problem with his 
stomach and placed him on something else.  Id. at 9.  He said 
that upper gastrointestinal series X-rays had not been made 
while he was in service.  He said that his condition had been 
referred to as a hiatal hernia on several occasions.  He said 
that all of his treatment was at the El Paso VA clinic.  Id. 
at 10. 

Analysis

The threshold question that must be determined is whether the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, which is 
meritorious on its own or capable of substantiation.  In 
general, a well-grounded claim for service connection 
requires medical evidence of a current disability, competent 
evidence of a disease or injury in service and medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  "[I]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  

The term "service connection" connotes many factors, but, 
basically, it means that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307 (1998), 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

There is no competent, medical, evidence of a current 
digestive system disability.  There is a diagnosis of 
recurrent pyrosis with epigastric abdominal pain of 
undetermined etiology.  However, there is no competent, 
medical, evidence of a chronic disease entity or injury in 
service, as a cause of the reported pain.  Basically, the 
veteran has symptoms and complaints for which no cause has 
been found, and the diagnosis reflects that.  

The veteran has reported that hiatal hernia has been 
diagnosed.  However, that assertion is not supported by any 
medical evidence.  An upper gastrointestinal series X-ray 
study made in July 1995 was interpreted as showing no 
evidence of a hiatal hernia.  Following a January 1997 VA 
examination, the examiner reported that a hiatal hernia was 
not found.  Because a determination that there is a current 
disability requires diagnosis, the only competent evidence is 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The veteran's statements are insufficient to make the claim 
well grounded.  Therefore, the Board finds that there is no 
competent evidence of a currently disabling hiatal hernia.  

Gastrointestinal pain can be disabling when it is a 
manifestation of a gastrointestinal system disorder.  See 
e.g. 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7305, and 
7306.  However, no physician an has reported that the pain is 
a manifestation of a gastrointestinal system disease or 
injury.  Therefore the pain is not sufficient to make the 
claim well grounded.  

During service, the veteran had occasional complaints 
regarding his abdomen but the service medical records do not 
show identification of a disease entity involving the 
digestive system.  The service medical records show only one 
notation of pyrosis, when the veteran was being examined for 
retirement.  There was a two-year history of treatment of 
pyrosis.  A determination that a chronic disease was present 
in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity.  38 C.F.R. § 3.303(b).  
No disease entity involving the digestive system or digestive 
system injury was noted during service and the abdomen and 
viscera were described as normal following the retirement 
examination.  Since the determinative issue, identification 
of the disease entity, involves diagnosis, competent medical 
evidence is required for a well-grounded claim.  Grottveit, 
5 Vet. App. 91 (1993).

The veteran has not identified any additional evidence which, 
if true would make his claim plausible.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996).  


ORDER

Service connection for a digestive system disorder is denied.  


REMAND

It may be assumed that the claim pertaining to dermatitis was 
well grounded, since it served as the basis for a grant of 
benefits.  The VA has a duty to assist the veteran in 
developing all facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a).

Because this appeal was taken from a rating following the 
initial grant of service-connection, the Board must consider 
Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has rated 
the dermatitis 10 percent disabling, effective the day 
following the veteran's retirement from service.  The 
retirement examination found the head, face, neck, scalp and 
skin to be normal.  

At the February 1999 hearing before the Board, the veteran 
testified that he was being treated by the VA for dermatitis 
and was receiving medication.  He said that he had flare-ups 
every three or four days and discharge, especially on the 
back of his neck, under his arms and in the groin area.  He 
also had bleeding.  T. at 3-4.  In response to a question, he 
said that there was constant itching, but indicated that the 
itching was associated with the flare-ups.  Id. at 4.  
Constant itching is a criterion for a rating in excess of 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).  
The most recent medical evidence of record is the report of a 
VA outpatient examination in January 1997.  At that time he 
had a rash but said that he had not had one when examined two 
weeks before.  Examination confirmed that he had a scaly rash 
under his arms.  He reported that it was burning, itching, 
odorous and red, possibly due to blisters.  The frequency and 
duration of itching and exudation and the location and extent 
of the dermatitis is pertinent to his claim.  

To comply with the duty to assist, this case is REMANDED for 
the following additional action:  

1.  All VA examination reports and 
treatment records, inpatient or 
outpatient, pertaining to the veteran's 
dermatitis, subsequent to January 1997 
should be obtained and associated with 
the claims file.  

2.  The veteran should be invited to 
submit or identify any additional 
evidence he wishes to have considered 
with regard to dermatitis.  After 
obtaining any necessary release consents 
from the veteran, any identified records 
should be obtained and associated with 
the claims file.  

3.  The veteran should be scheduled for 
an examination to determine the severity 
of the dermatitis.  The examination 
should be conducted in accordance with 
applicable procedures.  The claims file, 
including the associated outpatient 
treatment records, and a copy of this 
REMAND must be made available to the 
examiner for review prior to the 
examination.  The examiner should be 
requested to acknowledge having reviewed 
the file in the examination report.  The 
examiner should obtain a complete history 
with regard to the frequency and duration 
of itching and exudation.  The examiner 
should specifically report whether the 
dermatitis involves an exposed surface, 
the frequency of itching and/or exudation 
considering the medical records and the 
veteran's history, whether there are 
extensive lesions or marked 
disfigurement, ulceration, the extent of 
any exfoliation, crusting or whether 
there are systemic or nervous 
manifestations.  

4.  The RO should review the examination 
report to determine that it complies with 
the directives of this REMAND.  If not, 
the report should be returned to the 
examiner for corrective action.

5.  After the foregoing has been 
accomplished to the extent possible, and 
after undertaking any indicated 
additional development to obtain all 
pertinent facts, the RO should 
readjudicate the veteran's claim for an 
increased disability rating for 
dermatitis.  Because this appeal has been 
taken from the original rating assigned 
following a grant of service connection, 
the RO should consider Fenderson v. West, 
12 Vet. App. 119 (1999).  

If the maximum disability rating for dermatitis is not 
granted and the veteran is not satisfied with the assigned 
rating, he and his representative should be furnished a 
supplemental statement of the case and allowed the regulatory 
time to respond.  38 C.F.R. § 20.302(c).  Thereafter, if in 
order, the case should be returned to the Board. 

By this REMAND, the Board intimates no opinion, factual or 
legal, regarding the outcome warranted on the issue of 
entitlement to an increased rating for dermatitis pending 
completion of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

